1 So. 3d 1283 (2009)
Kevin COMPANION, Appellant,
v.
The CITY OF HOLLYWOOD POLICE OFFICERS' RETIREMENT SYSTEM, Appellee.
No. 4D08-570.
District Court of Appeal of Florida, Fourth District.
February 18, 2009.
Ronald J. Cohen and Osnat K. Rind of Cohen & Rind, P.A., Miami Lakes, for appellant.
Joseph H. Serota and John J. Quick of Weiss Serota Helfman Pastoriza Cole & Boniske, P.L., Coral Gables, and Stephen H. Cypen and Alison S. Bieler of Cypen & Cypen, Miami Beach, for appellee.
PER CURIAM.
Affirmed. See Simcox v. City of Hollywood Police Officers' Retirement Sys., 988 So. 2d 731 (Fla. 4th DCA 2008).
GROSS, C.J., FARMER, J., and MAASS, ELIZABETH T., Associate Judge, concur.